Judith Rogers, Judge, concurring. I reluctantly concur. I am painfully aware that no direct precedent applies to this situation and that the nearest guidance we can utilize are workers’ compensation cases, such as Gina Marie Farms v. Jones, 28 Ark. App. 90, 770 S.W.2d 680 (1989). I am also mindful that the Supreme Court has looked askance at the issue of the PSC staffs status in General Telephone Company of the Southwest v. Arkansas Public Service Commission, 295 Ark. 595, 751 S.W.2d 1 (1988), and am sure that the issue of impropriety will arise in the future, if not in this case, in a later appeal. I realize that this Court’s per curiam does not foreclose appellants’ right to raise the issue in a later appeal and hence does not now appear to prejudice their rights, but I believe there is a continuum of litigant’s rights in Public Service Commission cases of which this Court must remain acutely aware. Consequently, the issue of PSC staff participation as a party or intervenor before the Commission itself should not, in my view, be totally dependent upon whether Order No. 12 is characterized as one which is not final and appealable according to traditional definitions. See Corning Bank v. Delta Rice Mills, Inc., 281 Ark. 342, 663 S.W.2d 737 (1984); Gina Marie Farms, supra; Ark. R. App. P. 2. I offer these cautionary observations because, due to the peculiar, complicated nature of PSC cases, a seemingly interlocutory, procedural matter such as staffs status could result in a waste of a vast expenditure of time and resources by all parties before the Commission. I have difficulty with the concept that the majority lays down a “bright line” rule at this juncture without solid precedential guidance. I caution against adoption of the notion that any order of the Public Service Commission, which appears interlocutory in nature, may not be appealable under our per curiam's guidance. Nevertheless, I reluctantly join my colleagues because, at this juncture, we may somewhat arbitrarily determine that our opinion does not materially affect appellants’ rights here.